Dismissed and
Memorandum Opinion filed March 17, 2011.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-11-00044-CV
____________
 
ANTHONY R. JONES, Appellant
 
V.
 
SOUTHERN STAR CONCRETE, Appellee
 
 

On Appeal from the 215th District Court
Harris County, Texas
Trial Court Cause No. 2009-39815
 
 
 

M E M O R
A N D U M   O P I N I O N
            This is an appeal from a judgment signed October 1, 2010. 
Appellant filed a timely motion for new trial.  The notice of appeal was due
December 30, 2010.  See Tex. R.
App. P. 26.1.  Appellant, however, filed his notice of appeal on January
10, 2011, a date within 15 days of the due date for the notice of appeal.  See
Verburgt v. Dorner, 959 S.W.2d 615, 617 (Tex. 1997).  Appellant did not
file a motion to extend time to file the notice of appeal.  On February 8, 2011,
we ordered appellant to file a proper motion to extend time to file the notice
of appeal on or before February 28, 2011.  See Tex. R. App. P. 26.3;10.5(b).  Appellant did not file a
motion.  We, therefore, dismiss the appeal.  See Tex. R. App. P. 42.3.
 
                                                                        PER
CURIAM
 
 
Panel consists of Justices
Brown, Boyce, and Jamison.